DETAILED ACTION
Response to Amendment
The Amendment, filed on 11/12/2021 has been entered and acknowledged by the Examiner.
Claims 1 and 4-25 are pending in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 4, on line 1, replace "claim 2" with –claim 1--.
               On line 2, delete “at least one”
Claim 15, on line 1, replace “claim 2” with –claim 1--.
Claim 17, on line 1, replace “claim 2” with –claim 1--
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative, James Bertino on January 4, 2022.



Allowable Subject Matter
	Claims 1 and 4-25 are allowable.
Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically a base body configured to receive the LED strip at a light exit side of the vehicle body component, wherein the base body  comprises a depression configured to receive the entire LED strip at the light exit-side, wherein the depression comprises a bottom, side walls and an open top at the light exit side, wherein the entire LED strip is disposed within the depression, between the side walls and below the open top” including the remaining limitations.
Claims 4-22 are allowable, at least, because of their dependencies on claim 1.
 
Regarding Claim 23, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 23, and specifically comprising the limitation of “a base body configured at a light exit side of the vehicle body component to receive a lighting means arrangement formed by a LED strip, wherein the base body comprises a depression configured to receive entire LED strip at the light exit-side, wherein the depression comprises a bottom, side walls and an open top at the light exit side, wherein the entire LED strip is disposed within the depression, between the side walls and below the open top: and fixing the lighting means arrangement, formed by the LED strip, wherein the LED strip is bendable in a longitudinal direction thereof and including a plurality of LEDs electrically interconnected and arranged one after another” including the remaining limitations.
Claim 24 is allowable, at least, because of its dependency on claim 23.

a lighting means arrangement formed by a LED strip, wherein the LED strip is bendable at least in a longitudinal direction thereof and includes a plurality of LEDs electrically interconnected and arranged one after another; a base body comprising a depression for receiving the entire LED strip at a light exit side of the vehicle body component, wherein the depression comprises a bottom, side walls and an open top at the light exit side, wherein the entire LED strip is disposed within the depression, between the side walls and below the open top” including the remaining limitations.
Examiner Note: Crompvoets et al (US PG Pub. No. 2019/0293256) discloses, at least in figure 8, a vehicle body component (title) comprising a flexible (¶ [0114]) LED strip (100) of LEDs arranged one after another (see fig. 6) and a base body (300, ¶ [0114]) with a depression in which the entire LED strip (100) is received and fixed by a fixing means (304). Also, the depression has a bottom, side walls and an open top. However, the LED strip is not received at the light exit side (202 is the light exit side, ¶ [0114]).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/7www.uspto.qov/1nj:erviewprao[1ce. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571 -272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.qov7pajs7PnvaJ:ePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.

 /DONALD L RALEIGH/
Primary Examiner, Art Unit 2879